Exhibit 10.1

GI DYNAMICS, INC.

 

 

NOTE PURCHASE AGREEMENT

 

 



--------------------------------------------------------------------------------

GI DYNAMICS, INC.

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of the 15th day of
June, 2017 (the “Effective Date”) by and among GI DYNAMICS, INC., a Delaware
corporation (the “Company”), and CRYSTAL AMBER FUND LIMITED (the “Purchaser”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Note (as defined below).

The parties hereby agree as follows:

1. AMOUNT AND TERMS OF THE LOAN

1.1 The Loan. Subject to the terms of this Agreement, the Purchaser agrees to
purchase from the Company, and the Company agrees to issue and sell to the
Purchaser, a senior secured convertible promissory note in the aggregate
principal amount of Five Million dollars (US$5,000,000) (the “Loan Amount”) and
in substantially the form attached hereto as Exhibit A (the “Note”). The Note
may be converted into Chess Depositary Interests (“CDIs”) (with each CDI
representing 1/50th of a share of the Company’s common stock, $0.01 par value
per share (the “Common Stock”)) as provided in such Note.

2. THE CLOSING

2.1 Closing Date. The closing of the purchase and sale of the Note (the
“Closing”) shall be held on the Effective Date or at such other time as the
Company and the Purchaser shall agree (the “Closing Date”).

2.2 Delivery. At the Closing (i) the Purchaser will deliver to the Company a
check or wire transfer funds in an amount equal to the Loan Amount; (ii) the
Company shall issue and deliver the Note to the Purchaser; and (iii) the Company
shall execute and deliver such other documents as the Purchaser shall reasonably
require, including a Security Agreement in the form attached hereto as Exhibit
B.

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

The Company hereby represents and warrants to the Purchaser, as of the date
hereof and as of the Closing Date, as follows:

3.1 Organization; Good Standing and Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to own its
property and carry on its business as now conducted. The Company is duly
qualified to transact business and is in good standing in the Commonwealth of
Massachusetts and in each jurisdiction in which the failure to be so qualified
could have a material adverse effect on its business or properties.

 

2



--------------------------------------------------------------------------------

3.2 Corporate Power. The Company has all requisite corporate power to execute
and deliver this Agreement, the Note and the Security Agreement in favor of the
Purchaser and any other document provided for herein or by any of the foregoing
(collectively, as the same may from to time be amended, modified, supplemented
or restated, the “Loan Documents”) and to carry out and perform its obligations
under the terms of the Loan Documents and to issue CDIs in accordance with the
terms thereof.

3.3 Authorization. The execution and delivery of each of the Loan Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Notes,
the reservation of the Common Stock underlying the CDIs issuable upon conversion
of the Note (the “Conversion CDIs” and, together with the Notes and the Common
Stock, “Securities”) and the issuance of the Conversion CDIs, was duly
authorized by the Company’s board of directors. Other than those consents and
authorizations obtained by the Company prior to the date hereof that are in full
force and effect on the Closing Date and except for any required stockholder
approval of the Company as set forth in Section 2(d) of the Note, no further
consent or authorization is required by the Company, its board of directors or
its stockholders. Each of the Loan Documents has been duly executed and
delivered by the Company, and constitutes the legal, valid and binding
obligations of the Company enforceable in accordance with its terms, subject to
laws of general application relating to equitable principles, bankruptcy,
insolvency and the relief of debtors. Upon conversion of the Note into
Conversion CDIs ,in accordance with the provisions of this Agreement and the
Note, the Conversion CDIs will be validly issued, fully paid and nonassessable
and free of any liens or encumbrances (other than as set out in Section 2(g) of
the Note). The issuance of the Note (and the Conversion CDIs) pursuant to the
provisions of this Agreement will not give rise to any preemptive rights or
rights of first refusal granted by the Company, and the Note (and the Conversion
CDIs) will be issued in compliance with all applicable federal and state
securities laws, and will be free of any liens or encumbrances; provided,
however, that the Note (and the underlying securities) may be subject to
restrictions on transfer as set out in the Loan Documents or under state and/or
federal securities laws as set forth herein or as otherwise required by such
laws at the time the transfer is proposed. The issuance and sale of the Note
(and the Conversion CDIs) do not and will not cause any dilution adjustment in
any existing securities of the Company.

3.4 Governmental Consents. All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority, required on the part of the Company in
connection with the valid execution and delivery of the Loan Documents, the
offer, sale or issuance of the Note and the Conversion CDIs, or the consummation
of any other transaction contemplated hereby shall have been obtained and will
be effective at the Closing, except for (i) any stockholder approval described
by Section 2(d) of the Note and (ii) notices required or permitted to be filed
with certain foreign, state and/or federal securities commissions or stock
exchanges, which notices will be filed on a timely basis.

3.5 No Conflicts. The execution, delivery and performance of the Loan Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the reservation for issuance and issuance of the Conversion CDIs)
will not (i) result in a violation of the certificate

 

3



--------------------------------------------------------------------------------

of incorporation or by-laws of the Company or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company is a party or by which the Company is bound, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree including federal and state securities laws and regulations applicable to
the Company or by which any property or asset of the Company is bound or
affected.

3.6 Offering. Assuming the accuracy of the representations and warranties of the
Purchaser contained in Section 4 hereof, the offer, issue, and sale of the Note
is and will be exempt from the registration and prospectus delivery requirements
of the Securities Act of 1933, as amended (the “Act”), and has been registered
or qualified (or is exempt from registration and qualification) under the
registration, permit, or qualification requirements of all applicable state
securities laws.

3.7 Lien Priority. Each lien created hereunder or provided for hereby or under
any other Loan Documents is a valid lien and, assuming completion of the filing
of a financing statement under the Uniform Commercial Code, having a first
priority interest in the assets and Intellectual Property of the Company

3.8 Use of Proceeds. The Company shall use the proceeds of the sale and issuance
of the Note for general corporate purposes.

3.9 Delivery of SEC Filings. The Company has provided the Purchaser with copies
of the Company’s most recent Annual Report on Form 10-K for the fiscal year
ended December 31, 2016, and all other reports filed by the Company pursuant to
the Securities Exchange Act of 1934, as amended (the “1934 Act”) since the
filing of the Annual Report on Form 10-K and prior to the date hereof
(collectively, the “SEC Filings”); which reports represent all filings required
of the Company pursuant to the 1934 Act for such period. During the two
(2) years prior to the date hereof, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of 1934 Act (all of the foregoing
filed prior to the date hereof or prior to the date of the Closing, and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”). As of their respective filing dates, or, if amended or
superseded by a subsequent filing, as of the date of the last such amendment or
superseding filing, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed or, if amended or superseded by a
subsequent filing, as of the date of the last such amendment or superseding
filing, with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective filing dates, or,
if amended or superseded by a subsequent filing, as of the date of the last such
amendment or superseding filing, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally

 

4



--------------------------------------------------------------------------------

accepted accounting principles, consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).

3.10 Conduct of Business; Regulatory Permits. To the knowledge of the Company,
the Company is not in violation of any term of, or in default under, its
Certificate of Incorporation, as amended and as in effect on the date hereof, or
any certificate of designation of an outstanding series of stock of the Company
or Bylaws, as amended and as in effect on the date hereof. The Company is not in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company, and the Company does not and will not
conduct its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Company. Without limiting the
generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the ASX (defined below) and has no
knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of its securities by the ASX in the foreseeable future. Except as
set forth in its SEC Filings, the Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its business, and the Company has
not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

3.11 Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the SEC, the ASX, any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries
or affiliates, the Securities or any of the Company’s or its subsidiaries’
officers or directors, whether of a civil or criminal nature or otherwise,
which, if adversely determined, would have a material adverse effect on the
Company’s business or financial condition.

3.12 Negative Pledge. Except for the granting of non-exclusive licenses or
sublicenses by the Company in the ordinary course of business, the Company has
not, and shall not, sell, transfer, assign, mortgage, pledge, lease, grant a
security interest in, or encumber or suffer to exist any lien on any of its
property or assets including, but not limited to, the Intellectual Property (as
defined below), whether now owned or hereafter created or acquired. The Company
has not, and shall not, enter into a negative pledge agreement, or similar
agreement, affecting the rights of the Intellectual Property with any other
party. As used herein, “Intellectual Property” means:

(a) Any and all Copyrights;

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

 

5



--------------------------------------------------------------------------------

(c) Any and all design rights which may be available to the Company now or
hereafter existing, created, acquired or held;

(d) All Patents;

(e) Any Trademarks;

(f) Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(g) All licenses or other rights to use any of the Copyrights, Patents, or
Trademarks and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

(h) All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, or Patents; and

(i) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of the Company connected
with and symbolized by such trademarks.

3.13 Securities Laws. The Company shall timely make all filings and reports
relating to the issuance of the Securities required under applicable securities
laws, including filing any notice of sale of securities required by applicable
law or regulation and complying with any applicable “blue sky” laws of the
states of the United States. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 3.13. The Company
shall not sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any “security” (as defined in the Act) that could be integrated
with the issuance of the Notes in a manner that could require the registration
of the Notes under the Act.

 

6



--------------------------------------------------------------------------------

3.14 Restriction on the Incurrence of Additional Indebtedness. So long as the
Note is outstanding, neither the Company nor its affiliates or subsidiaries will
issue any other securities that would cause a breach or default under the Notes.
Neither the Company nor its subsidiaries will create, incur, assume or permit to
exist any Indebtedness that has any right in priority or payment that is senior
to or pari passu the rights under the Notes. “Indebtedness” means, without
duplication, (a) all obligations of the Company or its subsidiaries for borrowed
money or with respect to deposits or advances of any kind made to the Company,
(b) all obligations of the Company or its subsidiaries evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of the Company or
its subsidiaries upon which interest charges are customarily paid, (d) all
obligations of the Company or its subsidiaries under conditional sale or other
title retention agreements relating to property acquired by the Company, (e) all
obligations of the Company or its subsidiaries in respect of the deferred
purchase price of property or services (excluding current accounts payable
incurred in the ordinary course of business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien or encumbrance on property
owned or acquired by the Company or its subsidiaries , whether or not the
indebtedness secured thereby has been assumed, (g) all guarantees by the Company
or its subsidiaries of indebtedness of others, (h) all capital lease obligations
of the Company or its subsidiaries , and (i) all obligations, contingent or
otherwise, of the Company or its subsidiaries as an account party in respect of
letters of credit and letters of guaranty. The Indebtedness of the Company shall
include the Indebtedness of any other entity to the extent the Company is liable
therefor as a result of the Company’s ownership interest in or other
relationship with such entity, except to the extent such Indebtedness is
non-recourse to the Company.

3.15 Efforts to Obtain Stockholder Approval. The Company shall use its
commercially reasonable efforts to obtain any stockholder approval described in
Section 2(d) of the Note.

4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Company as follows:

4.1 Purchase for Own Account. The Purchaser understands that the Securities,
have not been registered under the Act, and the Purchaser is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted from registration. The Purchaser represents that,
if it is permitted to acquire any Securities under the Note, it is acquiring the
Securities solely for its own account and beneficial interest for investment and
not for sale or with a view to distribution of the Securities or any part
thereof, has no present intention of selling (in connection with a distribution
or otherwise), granting any participation in, or otherwise distributing the
same.

4.2 Information and Sophistication. Without lessening or obviating the
representations and warranties of the Company set forth in Section 3, the
Purchaser hereby: (i) acknowledges that it has received all the information it
has requested from the Company including, but not limited to, the SEC Filings,
(ii) represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the Company, its business and the terms and
conditions of the offering of the Securities and (iii) further represents that
it has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risk of this investment.

 

7



--------------------------------------------------------------------------------

4.3 Ability to Bear Economic Risk. The Purchaser acknowledges that investment in
the Securities involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.

4.4 Rule 144. The Purchaser is aware that none of the Securities may be sold
pursuant to Rule 144 adopted under the Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about the Company, the
resale following the required holding period under Rule 144 and the number of
shares being sold during any three month period not exceeding specified
limitations.

4.5 Accredited Investor Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501 under the Act.

4.6 Regulation S. In issuing and selling the Securities, the Company may be
relying upon the “safe harbor” provided by Regulation S and/or on Section 4(2)
under the Act; it is a condition to the availability of the Regulation S “safe
harbor” that the Securities not be offered or sold in the United States or to a
U.S. person until the expiration of a one-year “distribution compliance period”
(or a six-month “distribution compliance period,” if the issuer is a “reporting
issuer,” as defined in Regulation S) following the closing; and notwithstanding
the foregoing, prior to the expiration of the one-year “distribution compliance
period” (or six-month “distribution compliance period,” if the issuer is a
“reporting issuer,” as defined in Regulation S) after the closing (the
“Restricted Period”), the Note and the underlying securities may, subject to any
restrictions contained in the Note, be offered and sold by the holder thereof
only if such offer and sale is made in compliance with the terms of this
Agreement and the Note and either: (A) if the offer or sale is within the United
States or to or for the account of a U.S. person (as such terms are defined in
Regulation S), the securities are offered and sold pursuant to an effective
registration statement or pursuant to Rule 144 under the Act or pursuant to an
exemption from the registration requirements of the Act; or (B) the offer and
sale is outside the United States and to other than a U.S. person. If the
Purchaser is not a United States person, the Purchaser hereby represents that
the Purchaser is satisfied as to the full observance of the laws of the
Purchaser’s jurisdiction applicable to the Purchaser in connection with any
invitation to subscribe for the Securities, including (i) the legal requirements
within the Purchaser’s jurisdiction for the purchase of the Securities, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of such Securities. The Purchaser’s
subscription and payment for, and the Purchaser’s continued beneficial ownership
of the Securities, will not violate any applicable securities or other laws of
the Purchaser’s jurisdiction that are applicable to the Purchaser.

 

8



--------------------------------------------------------------------------------

4.7 Rule 506(d). If the Purchaser beneficially owns twenty percent (20%) or more
of the outstanding voting securities of the Company, calculated in accordance
with Rule 506(d) of Regulation D of the Act, or may designate a director of the
Company, the Purchaser hereby represents and warrants to the Company that the
Purchaser has not been convicted of any of the felonies or misdemeanors or been
subject to any of the orders, judgments, decrees or other conditions set forth
in Rule 506(d) of Regulation D of the Act.

4.8 Further Limitations on Disposition. Without in any way limiting the
representations set forth above and subject to any restrictions contained in the
Note, the Purchaser further agrees not to make any disposition of all or any
portion of the Securities unless and until:

(a) There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or

(b) The Purchaser shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and if reasonably requested
by the Company, the Purchaser shall have furnished the Company with an opinion
of counsel, reasonably satisfactory to the Company, that such disposition will
not require registration under the Act or any applicable state securities laws.

(c) Notwithstanding the provisions of paragraphs (a) and (b) above, but subject
to the terms of the Note, no such registration statement or opinion of counsel
shall be necessary for a transfer by the Purchaser to (i) any shareholder,
partner, retired partner, member or former member of the Purchaser for no
additional consideration or (ii) any affiliate, including affiliated funds, for
no additional consideration, in each case if all transferees agree in writing to
be subject to the terms hereof to the same extent as if they were the Purchaser
hereunder.

(d) Notwithstanding the provisions of paragraphs (a) and (b) above, the Company
acknowledges and agrees that the Securities may be pledged by the Purchaser, and
its successors and assigns, in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities, provided
that any pledge of those Securities does not constitute an offer of those
Securities for sale within 12 months after their issue such that it would
require disclosure under section 707(3) of the Corporations Act 2001 (Cth). The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Person effecting a pledge of Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Loan Document.
The Company hereby agrees to execute and deliver such documentation as a pledgee
of the Securities may reasonably request, at the Purchaser’s expense, in
connection with a pledge of the Securities to such pledgee by the Purchaser and
any successor or assignee.

4.9 Legends. The Purchaser understands that any securities issued upon
conversion of the Note, may bear one or all of the following legends:

(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
HAVE BEEN ACQUIRED FOR INVESTMENT AND

 

9



--------------------------------------------------------------------------------

NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO
SALE OR DISTRIBUTION OF SUCH SHARES MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.”

(b) Any legend set forth in or required by another section of this Agreement or
the Note.

(c) Any legend required by the securities laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.

4.10 Market Standoff. The Purchaser agrees not to sell any of the Securities
during a period specified by the representative of the underwriters of Common
Stock (not to exceed one hundred eighty (180) days) following the effective date
of the initial registration statement of the Company filed under the Act, so
long as all officers, directors, and 1% stockholders have executed similar
agreements and are similarly restricted from selling the Company’s stock.

4.11 Foreign Ownership Restrictions. The Purchaser acknowledges and agrees that
in order to ensure that US persons do not purchase any CDIs that may be issued
to it, a number of procedures governing the trading and clearing of CDIs, while
the Company is listed on the Australian Securities Exchange (the “ASX”), will be
implemented, including the application to any CDIs issued to it of the status of
Foreign Ownership Restrictions securities under the ASX Settlement Operating
Rules and the addition of the notation “FORUS” to the CDI description on ASX
trading screens and elsewhere, which will inform the market of the prohibition
of US persons acquiring CDIs.

5. EVENTS OF DEFAULT; REMEDIES

5.1 Events of Default. Each of the following shall constitute an event of
default (each, an “Event of Default”) under this Agreement and the other Loan
Documents:

(a) any default in the payment, when the same becomes due and payable, of
principal under or interest in respect of the Note or other amount due and
payable under any other Loan Document including, but not limited to, the failure
by the Company to pay on the Maturity Date, upon a Change of Control pursuant to
Section 2(c) of the Note or to the extent due and payable under Section 2(d) of
the Note, any and all unpaid principal, accrued interest and all other amounts
owing under any Loan Document;

(b) The Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any general
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;

(c) An involuntary petition is filed against the Company (unless such petition
is dismissed or discharged within sixty (60) days) under any bankruptcy statute
now or hereafterin effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company;

 

10



--------------------------------------------------------------------------------

(d) The Company’s stockholders (other than the Purchaser) or board of directors
affirmatively vote to liquidate, dissolve, or wind up the Company or the Company
otherwise ceases to carry on its ongoing business operations;

(e) If (i) a material portion of the Company’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver and the attachment,
seizure or levy is not removed in thirty (30) days, (ii) the Company is
enjoined, restrained, or prevented by a court order or other order of a
governmental body from conducting its business, or (iii) notice of lien, levy,
or assessment is filed against any material portion of the Company’s assets by
any court order or other order of any governmental body and it is not paid
within sixty (60) days after the Company received notice thereof;

(f) The Company shall fail in any material respect to observe or perform any
covenant, obligation, condition or agreement contained in this Agreement or any
other Loan Document (other than a failure to pay as specified in Section 5.1(a)
hereof or any failure or breach under Section 3.12 (Negative Pledge) hereof) and
such failure shall continue for thirty (30) days after the Company’s receipt of
written notice thereof; or

(g) any breach or default under Section 3.12 hereof (Negative Pledge).

5.2 Remedies. Upon the occurrence or existence of any Event of Default (other
than an Event of Default referred to in Sections 5.1(b) or 5.1(c) hereof) and at
any time thereafter during the continuance of such Event of Default, the
Purchaser or any holder of the Note may, by written notice to the Company,
declare all outstanding obligations payable by the Company under the Note and
the other Loan Documents to be immediately due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein to the contrary notwithstanding.
Upon the occurrence or existence of any Event of Default described in Sections
5.1(b) or 5.1(c) hereof, immediately and without notice, all outstanding
obligations payable by the Company hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. In the event of any Event of Default,
the Company shall pay all reasonable attorneys’ fees and costs incurred by the
Purchaser in enforcing and collecting the Note and the other Loan Documents.
Subject to Section 5(c) of the Security Agreement, no right or remedy conferred
upon or reserved to the Purchaser under this Agreement is intended to be
exclusive of any other right or remedy, and every right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now and hereafter existing under applicable law.

6. CONDITIONS TO CLOSING

6.1 Conditions to Purchaser’s Obligations at the Closing. The obligations of the
Purchaser under the Loan Documents are subject to the fulfillment on or before
the Closing of each of the following conditions, which may be waived in writing
by the Purchaser:

 

11



--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true on and as of the date when made and
as of the Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specified date).

(b) Performance. The Company shall have performed and complied with all
agreements, obligations, and conditions contained in the Loan Documents that are
required to be performed or complied with by it on or before the Closing.

(c) Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Note
and the Conversion CDIs shall be duly obtained and effective as of the Closing.

(d) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the
Purchaser’s counsel, which shall have received all such counterpart original and
certified copies of such documents as it may reasonably request.

6.2 Conditions to Company’s Obligations at the Closing. The obligations of the
Company under the Loan Documents are subject to the fulfillment on or before the
Closing of each of the following conditions, which may be waived in writing by
the Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchaser in Section 4 hereof shall be true and correct on the Closing Date.

(b) Purchase Price. The Purchaser shall have delivered to the Company, in
immediately available funds, the Loan Amount.

7. MISCELLANEOUS

7.1 Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

7.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York.

7.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

12



--------------------------------------------------------------------------------

7.5 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) five (5) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (c) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the address set forth in this Section 7.5 or at such other address as the
Company or the Purchaser may designate by ten (10) days advance written notice
to the other parties hereto.

If to the Purchaser:

CRYSTAL AMBER FUND LIMITED

 

                                         

 

                                         

Attention:

If to the Company:

GI DYNAMICS, INC.

355 Congress Street

Boston, MA 02210

Attention: Chief Executive Officer

7.6 Amendment; Modification; Waiver. No amendment, modification or waiver of any
provision of this Agreement or consent to departure therefrom shall be effective
unless in writing and approved by the Company and the Purchaser. Further, while
the terms of any waiver granted by ASX in respect of the Loan Documents remains
applicable to the Company, any variation to the terms of this Agreement which is
not a minor change or which is inconsistent with the terms of any relevant
waiver granted by ASX to the Company must be approved by the Company’s ordinary
securityholders.

7.7 Entire Agreement. This Agreement, the Exhibits hereto, and the Loan
Documents constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and no party shall be liable or bound
to any other party in any manner by any representations, warranties, covenants
and agreements except as specifically set forth herein and therein.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this NOTE PURCHASE AGREEMENT as of
the date first written above.

 

COMPANY: GI DYNAMICS, INC. By:  

/s/ Scott Schorer

Name:   Scott Schorer Title:   President & CEO PURCHASER: CRYSTAL AMBER FUND
LIMITED By:  

/s/ Kevin Smith

Name:   Kevin Smith Title:   Alternative Director   Crystal Amber Asset
Management (Guernsey)   Limited as Investment Manager of Crystal Amber Fund
Limited



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SENIOR SECURED CONVERTIBLE PROMISSORY NOTE



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SECURITY AGREEMENT